Order entered August 27, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-00848-CV

    LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants

                                            V.

                GREENVILLE LANDMARK VENTURE, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. 10-02411-D

                                        ORDER
         We GRANT appellants’ August 26, 2013 unopposed motion to file an amended reply

brief. We ORDER the amended reply brief attached to the motion filed as of the date of this

order.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE